J-A28025-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LOUANN STROTHMANN                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CHB SPORTS, INC. D/B/A HIESTER             :   No. 1565 MDA 2020
    LANES                                      :

                Appeal from the Order Entered November 5, 2020
      In the Court of Common Pleas of Berks County Civil Division at No(s):
                                   17-04552


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                           FILED: FEBRUARY 8, 2022

        Louann Strothmann (Appellant) appeals from the order granting the

motion for summary judgment filed by CHB Sports, Inc., d/b/a Hiester Lanes

(Appellee), in the underlying personal injury action. Appellant contends that

the trial court erred in granting Appellee’s motion for summary judgment

because there are genuine issues of material fact concerning whether there

was a dangerous defect in Appellee’s flooring and whether Appellee had notice

of the alleged defect. We reverse and remand for further proceedings.

        The trial court provided a brief summary of the facts of this case as

follows:

        On April 18, 2017, [Appellant] filed a complaint against [Appellee]
        alleging one count of negligence arising from a slip and fall
        incident at [Appellee’s] bowling alley on March 26, 2016. At
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A28025-21


      approximately 8:30 a.m., [Appellant] arrived at [Appellee’s
      bowling alley] to attend her daughter’s college bowling
      tournament. [Appellant] stayed the entire day and traveled back
      and forth from the bleachers to the restroom about four times.
      Around 6:00 p.m., [Appellant] alleges she tripped and fell while
      walking from the restroom to the bleachers.

      After her incident, [Appellant] returned to [the Appellee’s bowling
      alley] to take photographs of the area where she had fallen.
      [Appellant] admits that the photographs are “shadowy” and do
      not “show exactly what we want it to show.” These poor
      photographs are the only evidence that [Appellant] has regarding
      the condition that caused her to slip and to fall.

Trial Ct. Op., 3/26/21, at 1-2.

      On January 27, 2020, Appellee filed a motion for summary judgment.

The trial court summarized Appellee’s motion as follows:

      [Appellee] contended in its motion for summary judgment that
      [Appellant] was unable to establish either that a dangerous
      condition existed or that [Appellee] had either actual or
      constructive knowledge about any dangerous condition. In her
      deposition, [Appellant] stated that she was uncertain about what
      had caused her to trip, and she was unable to identify the exact
      area where she had fallen.

      [Appellee] further argued in its motion that [Appellant] never
      noticed any bad condition during the approximately eight times
      she had traversed the same area. [Appellee] received no warning
      or complaint regarding a dangerous condition on the floor.
      Kathryn Scheipe, [Appellee’s] manager who worked on the day of
      [Appellant’s] fall, testified prior to [Appellant’s] incident, she was
      unaware of any complaints relating to the area where [Appellant]
      had fallen. All of [Appellee’s] other employees also testified that
      they are unaware of any trips and falls in the carpeted area at
      [Appellee’s bowling alley]. Prior to this case, [Appellee] had no
      claims or lawsuits filed against it as a result of a slip-and-fall in
      the carpeted area at [the bowling alley].

      [Appellee] further contends that [Appellant] does not know what
      the flooring condition was that caused her to trip. She expressed
      several different causes in her deposition: “a large raised bump;”
      a “divot;” a condition “like a seam, and it’s not;” a “seam;” a

                                      -2-
J-A28025-21


      “crack” and “whatever this was or wasn’t in the floor.” [Appellant]
      further admitted that if she had looked to the ground, she would
      have been unable to see a condition in the flooring “without
      scrutinizing it.”

      [Appellee’s] witness, James Rappoport, an architectural and
      interior design expert, examined the flooring and subflooring of
      [Appellee’s bowling alley] around the area in which [Appellant] fell
      and was able to unequivocally conclude that no “defect” existed.
      Mr. Rappoport examined the two parallel structural concrete slabs
      running the entire length of the building. One slab on the side
      closer to the women’s restroom was lower than the slab that ran
      along the side closer to the bowling lanes. Mr. Rappoport stated
      in his report that structural concrete slabs on grade tend to settle
      and otherwise become out-of-level during the initial curing
      process and over time settle in repose. He reported that [.25]
      inch variation in elevation at this type of expansion joint is the
      tolerance referenced in the Guidelines of the Building and
      Concrete Institute. The variation at [the bowling alley] was just
      less than the [.25] inch difference. Mr. Rappoport determined that
      the carpet was slip resistant and placed securely and compliantly
      over the joint expansion, adhering and compliant with all Federal
      codes and ordinances governing egress and accessible routes.

      [Appellee’s] Biomechanical Engineering expert, Valentina Ngai,
      drafted an expert report. She evaluated [Appellant’s] medical
      records along with [Appellant’s] testimony to determine the cause
      of [Appellant’s] fall.    She opined that if [Appellant], when
      traversing from the bathroom to the bleachers, ran into the less
      than [.25] inch floor deviation, the less than .25 inch elevation
      change in the flooring is less than the minimum toe clearance
      during level walking of .6 inches. Therefore, Ms. Ngai concluded
      that under normal ambulation kinematics and kinetics, this
      elevation change in flooring would not contact and arrest
      [Appellant’s] swing foot.

      [Appellee] also argued that [Appellant] failed to set forth evidence
      to rule out other possibilities for her fall, such as tripping or
      stumbling with no connection to any defects on the floor.

Id. at 2-4 (record citations omitted).




                                     -3-
J-A28025-21



      On February 13, 2020, Appellant filed her response to Appellee’s motion

for summary judgment. The trial court summarized and addressed Appellant’s

response as follows:

      In her response, [Appellant argued] that a witness, Wendy
      Stamm, found the defect. Ms. Stamm testified that her foot
      “literally went in the area where she fell” and that it was a hole
      the length of her foot; however, this evidence does not support
      [Appellant’s] version of her accident. [Appellant] alleges that she
      tripped over something higher than the rest of the flooring and
      not that a hole in the flooring caused her fall.

Id. at 4.

      On November 5, 2020, the trial court granted Appellee’s motion for

summary judgment and dismissed all claims against Appellee with prejudice.

Appellant filed a timely appeal. Both the trial court and Appellant complied

with Pa.R.A.P. 1925.

      Appellant presents the following issues:

      1. Whether the trial court erred as a matter of law in granting
         Appellee’s summary judgment motion where there were
         genuine issues of material fact outstanding and Appellee was
         not entitled to relief as a matter of law as Appellant presented
         substantial evidence that her fall, and resulting injuries, while
         in Appellee’s establishment was the result of a defect in the
         flooring?

      2. Whether the trial court erred as a matter of law in granting
         Appellee’s summary judgment motion where there were
         genuine issues of material fact outstanding and Appellee was
         not entitled to relief as a matter of law as Appellant presented
         substantial evidence that Appellee had notice of the defect in
         the floor of Appellee’s establishment?




                                     -4-
J-A28025-21



Appellant’s Brief at 5 (some formatting altered). Because Appellant’s issues

are interrelated, we address them together.

      “In determining whether the [trial] court erred in granting summary

judgment, our standard of review is de novo and our scope of review is

plenary.” Braswell v. Wollard, 243 A.3d 973, 977 n.3 (Pa. Super. 2020)

(citation omitted).

      In evaluating the trial court’s decision to enter summary
      judgment, we focus on the legal standard articulated in the
      summary judgment rule. Pa.R.C.P. 1035.2. The rule states that
      where there is no genuine issue of material fact and the moving
      party is entitled to relief as a matter of law, summary judgment
      may be entered. Where the non-moving party bears the burden
      of proof of an issue, he may not merely rely on his pleadings or
      answers in order to survive summary judgment. Failure of a non-
      moving party to adduce sufficient evidence on an issue essential
      to his case and on which it bears the burden of proof establishes
      the entitlement of the moving party to judgment as a matter of
      law. Lastly, we will view the record in the light most favorable to
      the non-moving party, and all doubts as to the existence of a
      genuine issue of material fact must be resolved against the
      moving party.

Oberdick v. TrizecHahn Gateway, LLC, 160 A.3d 215, 219 (Pa. Super.

2017).    Although “the non-moving party must be given the benefit of all

reasonable inferences,” the non-moving party “need not be given the benefit

of inferences not supported by the record or of mere speculation.” Myers v.

Penn Traffic Co., 606 A.2d 926, 930 (Pa. Super. 1992) (en banc). Moreover,

in order to prevail in a negligence action, the plaintiff must establish: 1) the

defendant owed her a duty; 2) the defendant breached that duty; 3) the

plaintiff suffered actual harm; and 4) there is a causal relationship between


                                     -5-
J-A28025-21



the breach of the duty and the harm. Z.F.1 ex rel. Parent v. Bethanna,

244 A.3d 482, 495 (Pa. Super. 2020). “Although the question of whether a

danger was known or obvious is usually a question of fact for the jury, the

question may be decided by the court where reasonable minds could not differ

as to the conclusion.” Carrender v. Fitterer, 469 A.2d 120, 124 (Pa. 1983)

(citing Restatement (Second) of Torts § 328B, cmts. c and d).

      Appellant contends that she was a business invitee of Appellee, and

Appellee had an affirmative duty to protect her against not only known

dangers, but also dangers that could be discovered with reasonable care.

Appellant’s Brief at 14. Appellant asserts that the circumstantial evidence was

sufficient to establish that there was a dangerous defect in the floor that

caused her to fall and suffer injuries. Id. at 21. Moreover, Appellant argues

that her testimony alone was sufficient to prove that a defect in the floor

caused her fall, and her testimony was corroborated by witness, Wendy

Stamm.    Appellant claims that the trial court erred when it “improperly

excluded testimony favorable to [Appellant’s] position,” and relied on

Appellee’s expert who asserted that any deviation in the height of the floor

was de minimis. Id. at 24-25. Moreover, Appellant states that Appellee knew

of the defect in the floor or, through the exercise of reasonable case, should

have known of the defect.     Id. at 27.   In support, Appellant claims that

testimony from Appellee’s former employee, Wendy Stamm, in addition to

Appellee’s current employee, Eric Fritzeen, provided “ample evidence to

suggest that [Appellee], by and through its employees, ought to have known

                                     -6-
J-A28025-21



of the existence of the flooring defect that caused [Appellant] to fall and known

so prior to [Appellant’s] fall.” Id. at 28. Appellant asserts:

      [Appellee’s] former employee, Wendy Stamm, provided that the
      area in question is an “uneven portion of the floor” and a place
      where someone could “easily overturn their ankle or something.”
      Eric Fritzeen, [Appellee’s] facilities manager, provided that the
      area where [Appellant] tripped is a spot where the two concrete
      slabs were not level by a span of a quarter of an inch.

Id. at 19 (citations to the reproduced record omitted).

      Appellee does not dispute that Appellant was a business invitee.

Appellee’s Brief at 18. However, Appellee asserts that even when the record

is viewed in the light most favorable to Appellant, there is insufficient evidence

to justify an inference of causation and negligence.       Id. at 19.    Appellee

contends that Appellant failed to prove through direct or circumstantial

evidence what caused her fall, and therefore, if “[Appellant] cannot identify

what caused the fall, she cannot prove that [Appellee] breached a duty owed

to her.” Id. at 21. Additionally, Appellee asserts that it did not have notice

of any flooring defect, and the testimony of Wendy Stamm and Eric Fritzeen

does not support the conclusion that Appellee knew of a defect or could have

discovered the defect through the exercise of reasonable care. Id. at 25-28.

Moreover, Appellee argues that there is no evidence that a dangerous

condition existed or that Appellee had reason to know of the condition. Id. at

34.   Indeed, Appellee points out that [Appellant] “admitted in deposition

testimony that she is not certain what she tripped on and cannot identify the

exact area where she fell.” Id. Finally, Appellee notes that Wendy Stamm

                                      -7-
J-A28025-21



allegedly discovered a defect in the floor after Appellant fell, and Eric Fritzeen

testified that he was unaware of any dangerous condition in the floor. Id. at

35-39.

      The trial court addressed Appellant’s issues as follows:

      Because a plaintiff has the burden of proof, a defendant may
      establish a right to summary judgment by demonstrating the
      plaintiff’s inability to show an element essential to her claim. If
      the plaintiff fails to contravene the defendant’s claim with
      evidence raising a factual dispute as to that element, the
      defendant is entitled to entry of judgment as a matter of law.
      Pappas v. UNUM Life Insurance Company of America, 856
      A.2d 183 (Pa. Super. 2004). In the case sub judice, [Appellant]
      is a business invitee. The duty owed to a business invitee is the
      highest duty owed to any entrant upon the land. The landowner
      is under an affirmative duty to protect a business visitor not only
      against known dangers but also against those which might be
      discovered with reasonable care. With respect to conditions on
      the land which are known or discoverable by the possessor, the
      possessor is subject to liability only if he:

         a. Knows or by the exercise of reasonable care would
            discover the condition, and should realize that it involves
            an unreasonable risk of harm to such invitee(s), and

         b. Should expect that they will not discover the condition,
            or will fail to protect themselves against it, and

         c. Fails to exercise reasonable care to protect them against
            the danger.

      [Carrender, 469 A.2d at 123].

      This court granted summary judgment because it found, as a
      matter of law, that [Appellant] had failed to produce sufficient
      evidence establishing what actually had caused [Appellant’s] fall
      and where the fall had actually occurred. [Appellant] suggests
      that something was raised on the floor that caused her accident.
      [Appellant’s] witness, Wendy Stamm, does not support
      [Appellant’s] argument. Ms. Stamm testified that she found a
      large hole in the floor. A raised or uneven portion on the floor
      does not equate to a large hole, which was the length of a person’s

                                      -8-
J-A28025-21


      foot. Moreover, [Appellant] never noticed any defect [during] the
      approximately eight times she had traveled over the floor.
      [Appellant] even admitted she could not find any condition
      “without scrutinizing it.”    A large hole would not need
      scrutinization.

      Additionally, an invitee must prove whether the proprietor of the
      land created the harmful condition, or he had actual or
      constructive notice of such condition.      Estate of Swift v.
      Northeastern Hosp. of Phila., 690 A.2d 719[, 722] (Pa. Super.
      1997). Even assuming arguendo that [Appellant] could show the
      cause of her fall in the instant case, she produced no evidence
      that [Appellee] was aware of any defect. Prior to the date of this
      incident, [Appellee’s] manager was unaware of any complaints
      relative to the area where [Appellant] had fallen. Although the
      non-moving party must be given the benefit of all reasonable
      inference, that party need not be given the benefit of inferences
      not supported by the record or of mere speculation.

Trial Ct. Op., 3/26/21, at 5-6.

      After review, we are constrained to disagree with the trial court. When

the record is reviewed in the light most favorable to Appellant as the non-

moving party, the evidence established that there are genuine issues of fact

concerning the presence of a dangerous defect that caused Appellant to fall,

and whether Appellee knew of or should have known of this defect.          See

Carrender, 469 A.2d at 124; see also Z.F.1, 244 A.3d at 495.

      First, we do not agree with the trial court’s characterization of Wendy

Stamm’s testimony. See generally Trial Ct. Op., 3/26/21, at 5-6. Stamm

explained that she knows Appellant, worked at the bowling alley in 2004 to

2005, continues to frequent the bowling alley, and was present when

Appellant fell. N.T., Stamm Deposition, 8/15/19, at 13-14, 19. Stamm stated

that the bowling alley was her “home away from home” and that she has been


                                    -9-
J-A28025-21



at the alley hundreds of times.       Id. at 14.    Although Stamm did not see

Appellant fall, she was “almost sure” that Appellant was headed to the

restroom. Id. at 24-26. Stamm provided the following account of Appellant’s

fall, estimation of the location of the fall relative to the defect in the floor, and

statement regarding knowledge of the defect:

      Q. Okay. So while --- so when you brought over the ice, how long
      after you bringing over the ice did she said she fell on a divot?

      A. Right when I went back.

      Q. Okay.

      A. Did she say anything else?

      A. No, except that feel that. So I felt it.

      Q. So she said feel that and pointed ---?

      A. Meaning where she fell.

      Q. So she pointed over to the area near the restroom?

      A. Well, it wasn’t at the restroom ---

      Q. Okay.

      A. --- it was at the end of the bleachers.

      Q. Okay. And she said feel that?

      A. Yeah, it’s right there on the floor.

      Q. And what did you do?

      A. I went and felt it and there was no denying it.

      Q. What do you mean by that?

      A. It was like --- do you want me to get up and ---?

      Q. You have to describe everything you’re doing, that’s all, so that
      he can get a record. Yeah, but go ahead.




                                       - 10 -
J-A28025-21


     A. So I got up and I walked over to the area and I started walking
     and you literally --- my foot literally went in the area where she
     fell. So if you did not know it was there and you went in, it was -
     - it --- you could easily overturn your ankle or something.

     Q. How --- you’re - you’re using the word divot. Can you describe
     it in more detail?

     A. That’s how --- that’s what I used. An uneven portion of the
     floor that just maybe --- the floor sinks a little bit further down
     and as you’re walking over the carpet.

     Q. So by --- you said uneven portion of the floor. Do you mean
     that there was one level and then it rose to another level or ---?

     A. If you’re walking, it was not even. It was not even flooring.

     Q. Okay.

     A. It was carpet, we were walking on carpet. So I know that
     underneath that carpet is concrete. So it was not even.

     Q. How do you know it’s concrete?

     A. Just - - - okay. So a conversation ensued during that with other
     people being there and other employees working there. I was like
     does --- you can feel it, it’s right there. And I don’t remember
     exactly who it was, but they said well, we know it’s there, it’s
     always been covered by the tables of the balls, the bowling balls.
     But it’s not covered right now because the bleachers were brought
     in and the bleachers do not extend to cover that area where it was
     uneven.

     Q. Okay. So you were over --- you gave [Appellant] the ice. Then
     you went over, she said when you were handing her the ice, I fell
     over a divot --- ?

     A. I said what did you fall over? I said what happened there? And
     she said it’s right there, I fell over that --- that hole --- it’s like a
     hole at the end of the bleachers. She goes go feel that.

     Q. And so you went over there and you said you just were walking
     and used your foot?

     A. You could --- I just walked and I went wow. Yes.

     Q. And you were able to find the location how? By her pointing,
     or do you see it, feel it?

                                      - 11 -
J-A28025-21


      A. By her pointing to the area where it was at.

      Q. Could you see it?

      A. You can’t see it because it’s covered by carpet. You would only
      notice if it’s there if you actually stepped on that area.

      Q. So you felt it with your foot only?

      A. Yeah

      Q. And you --- you describe it as a --- ?

      A. A divot in the flooring.

      Q. And while you were doing this, was anyone around you?

      A. Just other --- other spectators that were sitting there.

      Q. Anybody that you know?

      A. I --- I can’t tell you who was there and who --- who wasn’t
      there. There’s so many people at these events, there really is.

Id. at 28-33.

      Additionally, Appellant’s daughter, Taylor Strothmann, similarly testified

that there was a divot or crack in the floor where Appellant fell. N.T., Taylor

Strothmann Deposition, 7/17/19, at 16.         Taylor Strothmann further stated

that although she did not know of anyone who actually fell, she was aware

that other people had tripped on this defect.          Id.   Taylor Strothmann

confirmed that the area where Appellant fell is typically covered by the tables

of bowling balls. Id.

      Appellee’s facilities manager, Eric Fritzeen, testified that he was present

when the carpet at the bowling alley was removed a year after Appellant fell.

N.T., Fritzeen Deposition, 9/27/17, at 11. Fritzeen testified that it was his

understanding that Appellant fell near the women’s restroom. Id. at 13. He


                                     - 12 -
J-A28025-21



also explained that when the carpet was removed, the floor in that area

consisted of two uneven concrete slabs and patch where the two slabs met.

Id. at 14. Fritzeen estimated that this patch was made eight or nine years

earlier by the prior owner of the bowling alley, but the patch was made to

taper the difference in height between the slabs. Id.

      Our review concludes that the testimony of Stamm, Taylor Strothmann,

and Fritzeen does not preclude the existence of genuine issues of material

fact, but rather, their testimony supports Appellant’s argument that

outstanding factual issues exist. Notably, even though the alleged defect in

the floor was described differently by Appellant, Stamm, Taylor Strothmann,

and Fritzeen, the testimony consistently reflected some form of irregularity in

the flooring resulting in unevenness and differences in the height of the

flooring. Whether or not these irregularities constitute dangerous defects that

caused Appellant’s fall and injuries are issues for determination by a jury or a

judge acting as fact finder because differences in witness testimony alone do

not discount the existence of genuine issues of material fact. See Braswell,

243 A.3d at 978 (“It is well-settled that summary judgment cannot be granted

where the evidence supports conflicting inferences, as it does here.”). The

finder of fact can interpret conflicting testimony, determine credibility, and

may believe all, part, or none of witness testimony in its deliberations. Id.

      Stamm’s testimony does not refute Appellant’s claims, and we are

constrained to disagree with the trial court’s conclusion that Stamm described

a “large hole.” Compare N.T., Stamm Deposition, 8/15/19, at 28-33, with

                                     - 13 -
J-A28025-21



Trial Ct. Op., 3/26/21, at 5-6. Rather, Stamm described the defect in multiple

ways, and her description was not limited to a hole. She testified that the

floor was “not even,” “the floor sinks a little bit,” it is “like a hole,” and a

“divot” at the end of the bleachers. N.T., Stamm Deposition, 8/15/19, at 29-

33. When viewed in the light most favorable to Appellant as the non-moving

party, it is reasonable to conclude that Stamm’s testimony supported

Appellant’s claim that there was a defect in the floor at the end of the

bleachers, and this uneven portion of the floor caused Appellant’s fall. See

Myers, 606 A.2d at 930.       Contrary to the trial court’s conclusion, it is

reasonable to determine that if there is any hole or depression in the floor,

the outer portion would be raised in comparison to the inner portion.

Conversely, the outer portion of a hole in the floor would be higher than the

inner portion.     Regardless of any semantic distinction, the deposition

testimony of both Stamm and Taylor Strothmann present facts to establish

that there was an uneven area of the flooring that caused Appellant to fall and

suffer injuries.

      Moreover, with respect to notice, Stamm’s testimony supports the

argument that Appellee knew of or had reason to know of the defect in the

flooring, supporting the conclusion that Appellee had constructive notice. See

Estate of Swift, 690 A.2d at 722. Although Taylor Strothmann’s testimony

revealed no specific instances of prior falls, she did testify that people had

tripped on a defect in the floor and testified that this defect was near the

bathroom; although it was typically covered by tables of bowling balls, the

                                     - 14 -
J-A28025-21



defect was not covered when the bleachers were in place.           N.T., Taylor

Strothmann Deposition, 7/17/19, at 15-17.           Stamm presented similar

testimony and stated that the defect in the floor was typically covered by

tables of bowling balls.   Stamm Deposition, 8/15/19, at 31.       Additionally,

Stamm testified that the defect in the floor was in the area where Appellant

fell, Appellee’s employees were aware of this defect, and this defect is usually

covered unless the bleachers are in place. Id. at 31-33.

      For these reasons, we cannot agree with the trial court that the record

precludes genuine issues of material fact.    When viewed in the light most

favorable to Appellant, there is evidence presenting the existence of a

dangerous defect, as well as testimony that Appellee had constructive notice

of this defect. Additionally, there was evidence that the uneven flooring was

typically covered by tables of bowling balls unless the bleacher were in place

as they were when Appellant fell. Accordingly, we are constrained to reverse

and remand for further proceedings.

      Order reversed. Case remanded for further proceedings. Jurisdiction is

relinquished.

      Judge Lazarus joins the memorandum.

      President Judge Emeritus Stevens files a dissenting memorandum.




                                     - 15 -
J-A28025-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/08/2022




                          - 16 -